EXHIBIT 31 RULE 13A-14(A)/15D-14(A) CERTIFICATION I, Kenneth Green, certify that: 1. I have reviewed this Quarterly Report on Form 10-Q of Catalyst Group Holdings Corp. for the period ended May 31, 2010 (the "Report"); 2. Based on my knowledge, this Report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this Report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the small business issuer as of, and for, the periods presented in this Report; 4. I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the small business issuer and have: (a) Designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under mysupervision, to ensure that material information relating to thesmall business issuer, is made known to me by others within theentity, particularly during the period in which this report is beingprepared; (b) Designed such internal control over financial reporting, orcaused such internal control over financial reporting to be designedunder my supervision, to provide reasonable assurance regarding thereliability of financial reporting and the preparation of financialstatements for externalpurposes in accordance with generally accepted accountingprinciples; (c) Evaluated the effectiveness of the small business issuer'sDisclosure controls and procedures and presented in this Report myconclusions about the effectiveness of the disclosure controls andprocedures, as of the end of the period covered by this Report basedon such evaluation; and (d) Disclosed in this report any change in the small businessissuer's internal control over financial reporting that occurredduring the small business issuer's most recent fiscal quarter (the small business issuer's fourth fiscal quarter in the case of anannual report) that has materially affected, or is reasonably likelyto materially affect, the small business issuer's internal controlover financial reporting; and 5. I have disclosed, based on my most recent evaluation of internal control over financial reporting, to the small business issuer's auditors and the audit committee of the small business issuer's board of directors (or persons performing the equivalent functions): (a) All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the small business issuer's ability to record, process, summarize and report financial information; and (b)Any fraud, whether or not material, that involves management or Other employees who have a significant role in the small business issuer's internal control over financial reporting. August 4,2010 /s/ Kenneth Green Kenneth Green Chief Executive and Financial Officer
